Citation Nr: 1631632	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09 27-932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right lower extremity paraparesis and cerebellar dysfunction as secondary to diabetes mellitus.

2. Entitlement to service connection for left lower extremity paraparesis and cerebellar dysfunction as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968, including duty in Vietnam.

This case is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Montgomery, Alabama.  A Board videoconference hearing was held July 2013.  Claims of service connection for right and left upper extremity neuropathy that were pending on appeal already have been granted.  

The Board remanded this case in December 2013, in part, to include obtaining VA examination of the peripheral nerves, for ascertaining etiology of the conditions claimed.  Examination was completed, but was not sufficient to resolve the case.  The Board procured an October 2015 opinion from a Veterans Health Administration (VHA) neurological expert.  An addendum was secured from this VA neurologist February 2016.  These were procured secondary to the Board's authority to request appropriate opinions from a health care professional independent of development by the RO as Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.901(a) (2016).  A copy of the VHA opinions were provided to the Veteran, who indicated May 2016 that he would have argumentation and/or evidence in response over there was not waiver of AOJ review.  In July 2016 this additional argumentation was obtained by the AOJ and made part of the permanent Veteran Benefits Management System (VBMS) electronic record.  

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board obtained VHA opinion pursuant to its independent authority to do so, then notified the Veteran of the opportunity to respond and indicate whether the evidence should be considered first before the Board, or the AOJ.   The Veteran responded with further argumentation and requested AOJ review, and so the case must be remanded there to properly consider the above evidence.   

To further supplement the record, the Veteran alludes to neurological evaluations over last four years from a military clinic, and private provider, records of which should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete appropriate medical authorization and release documentation to obtain additional relevant private treatment records, including from a Dr. Quinn dated from February 2014.  Then obtain corresponding records based on the information he provided, if not immediately available taking appropriate follow-up action per                  38 C.F.R. § 3.159(e).  

2. Also contact the Keesler Air Force Base (AFB) medical facility in Biloxi, Mississippi and request copies of an August 2012 evaluation with a Dr. Sumner.  

3. Review the claims file.  If the directives           specified in this remand have not been implemented,           take corrective action before readjudication.                      Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matters on appeal based upon           all evidence of record, including VHA opinion and                   Veteran's statement.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


